DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-2, 6-13 and 16-17 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 03/03/2022.
Claims 1-2, 6-12 and 16-17 have been amended.
Claims 3-5 and 14-15 have been cancelled and are not considered at this time.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2022 and 03/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 6-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16 and 17 recite determine, based on the determined support level, a plurality of different required transmission rates for transmitting the respective data sets from the medical device to the remote medical expert. However, there is not sufficient support in the specification for the concept of determining a plurality of different required transmission rates based on the support level.  The specification discloses determining a required transmission rate for transmitting data from the medical device to the remote expert, where the single required transmission rate is used to determine a plurality of communication connections (Specification Page 2, line 29-Page 3 line 4).  This only determines a single required transmission rate and a plurality of communication connections, which does not support the plurality of different required transmission rates. The specification also describes that the amount of data and urgency level can determine a required transmission rate and a plurality of communication connections that meet the required transmission rate (Page 4, lines 1-18).  This allows for supporting multiple communication connections but still only discloses a single required transmission rate for the support level. The specification also discloses determining different required transmission rates for each different step of the workflow (Page 6, lines 25-29), but this is not the same as determining different required transmission rates based on support level, as claimed. Therefore, there is not sufficient support for the determining of plurality of required transmission rates for a particular determined support level.
As per Claims 2, 6-13, the claims depend on Claim 1 and do not remedy the written description requirement issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-13 and 16-17 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-2 and 6-13 fall within the statutory category of an apparatus or system.  Claim 16 falls within the statutory category of a process. Claim 17 falls within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 16 and 17, the limitations of transmitting a query about a medical use condition of the medical device, receiving a response that comprises a use case of the medical device, determine a support level required from a remote medical expert to perform the use case, communicating a plurality of data sets from the medical device to a remote medical expert according to the support level, requesting and establishing a plurality of communication connections between the medical device and the remote medical expert, determining a communication connection is not sufficient to provide required transmission rate and divide the specific data set into plurality of data packets and request and establish another communication connection, under its broadest reasonable interpretation, covers managing relationships and personal interactions which falls into the group of certain methods of organizing human activity. The interaction between people includes querying and receiving a response to find out a medical use condition for a medical device such that a level of support from an expert can be determined and communicating with a remote medical expert such that they can perform the support which requires establishing communications with the expert.  The claims also include determining a plurality of different required transmission rates for transmitting the data sets from the medical device to the medical expert which amounts to performance of the limitation in the mind but for the recitation of generic computer components.  Determining how often to communicate with the expert requires mental observation, evaluation, judgement and opinion.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a medical device comprising a user interface for transmitting and receiving information, a memory for storing plurality of instructions, and a processor circuitry for carrying out the steps of the invention.  Claim 17 also includes the additional element of a non-transitory computer-readable medium having instructions stored thereon, which performs the method of the abstract idea when executed by a processor.  The medical device comprising a user interface, memory and processor circuitry, as well as the non-transitory computer-readable medium in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The memory stores instructions and the processor circuitry couples to the memory and executes the instructions, which amounts to mere instructions to apply the exception because storing information and executing instructions invokes the computer components in their ordinary capacity to perform an existing process, as per MPEP 2106.05(f)(2).  The claims also include the additional elements of transmitting the plurality of data packets via a communication connection for the intended purpose of achieving the required transmission rate which amounts to mere instructions to apply the exception. As per MPEP 2106.05(f)(2) using a computer or other machinery for tasks such as receiving and transmitting data is applying the abstract idea to the computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a medical device comprising a user interface for transmitting and receiving information, a memory and processor circuitry and a non-transitory computer-readable medium having instructions stored thereon, which performs the method of the abstract idea when executed by a processor amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the "medical device” are recited at a high level of generality and are recited as generic computer components by reciting the medical device can be a mobile medical device (Specification Pg. 2, lines 8-9) or may be an imaging device (Specification Pg. 12, lines 5-7), which are well-known medical device which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The memory stores instructions which does not provide significantly more because storing and retrieving information in memory is found by the courts to be well-understood, routine and conventional, as per MPEP 2106.05(d)(II). The claims also include the additional element of transmitting the plurality of data packets via a communication connection for the intended purpose of achieving the required transmission rate which is well-understood, routine and conventional in the field of data management.  As per MPEP 2106.05(d)(II), receiving or transmitting data over a network has been found to be well-understood, routine and conventional by the courts. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2 and 6-13 add further limitations which are also directed to an abstract idea.  For example, Claim 2 includes querying about a medical experience level of an operator of a medical device, which similar to the independent claims amounts to certain methods of organizing human activity.  Claim 6 includes providing a set of attributes for each connection and requesting and establishing an optimum selection of connections which is a mental process, similar to the independent claims.  Claim 7 includes a description of the communication unit which further specifies or limits the independent claims and is mere instructions to apply the exception because it includes general purpose computer components applying the abstract idea.  Claim 8 includes a navigation receiver which is a general purpose computing component used for routine purpose of receiving data, as per MPEP 2106.05(f)(2) amounts to mere instructions to apply the exception. Receiving the navigation data amounts to insignificant extra-solution activity, as per MPEP 2106.05(f), as it amounts to necessary data gathering.  Claim 9 includes determining position of the medical device based on received data, which is a mental process.  The communication connections being configured and established is mere data transmitting and receiving which is mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  Claim 10 includes requesting scheduling priority which amounts to certain methods of organizing human activity, similar to the independent claims.  Claims 11 and 12, similar to Claim 9, include establishing communication connections at a particular transmission rate and transmitting data which amounts to mere instructions to apply the exception as it employs the computer components for their ordinary purpose of receiving and transmitting data.   Claim 13 merely further limits the independent claims by describing the medical device.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dell’Anno et al. (US 2012/0253847 A1), hereinafter Dell’Anno, in view of Jensen et al. (US 2016/0300027 A1), hereinafter Jensen, in view of Blumenthal et al. (US 2017/0012861 A1), hereinafter Blumenthal.
As per Claims 1, 16, and 17, Dell’Anno discloses a medical device for facilitating remote medical support (see Fig. 1, [0025-0026]), the device comprising: 
a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and is configured to execute the plurality of instructions ([0008] processing unit and memory coupled to processing unit) to:
transmit a query about at least one medical use condition of the medical device and receive a response that comprises a use case of the medical device ([0034] interface bank which functions as set of input/output data ports connected to patient unit to receive information from the patient through use of graphical user interface, [0069] a new data request is received from the patient unit to transmit data to the specialist unit, [0006] medical sensor provides a data type of health information to the system, where the data type reads on the use case of the medical device, [0023] based on the data type of the sensor), the use case comprising a diagnostic task or a medical treatment to be performed ([0087] sensors generate medical information based on the medical exams, reads on diagnostic treatment, undergone by patient for evaluating patient’s condition), 
wherein a plurality of data sets for a plurality of stages in the use case are communicated from the medical device to the remote medical expert according to the support level (see Fig. 1, data received from the medical device, 106, communicated from patient unit, 102 through the communications network 110 to the specialist unit, 108; [0023] health information routed to medical specialist based on data type, [0024-0025] data sets sent from plurality of devices, i.e. plurality of data sets, [0036-0037] plurality of data types from the plurality of medical devices and include location, user preferences, diagnostic data, prognostic data which are all in different stages of the workflow, [0039-0041] QoS profiles indicate allowable ranges of parameters which include for example bandwidth/packet size); and
 determine, based on the determined support level, a plurality of different required transmission rates for transmitting the respective data sets from the medical device to the remote medical expert ([0039-0041] system uses stored QoS profiles for each data type to determine the required bandwidth or expected data rate to begin communicating relevant medical information with the specialist unit within the allowable ranges for the data type, where the profile is determined based on factors including the urgency (emergency/non-emergency), i.e. support level, allowable ranges are determined for each QoS profile and a plurality of profiles are determined, see Fig. 2/[0032] where patient medical device includes an interface bank that communicatively couples patient unit to other devices using a communication unit, see Claim 25), 
request and establish a communication connection between the medical device and the remote medical expert to achieve theto achieve the required transmission rates ([0084] couple the patient unit to the specialist unit over a communication channel, [0089] when EKG signal is determined to be transmitted, specify a minimum required bandwidth as the required QoS and the system will establish the communication with a bit rate that ensures the required quality of signal, [0091] if required bit rate which is requested is not able to be met, notification sent to expert about inability to comply with standards, see Fig. 1 communication connection is between medical device/patient unit to the specialist).
wherein, in each stage of the plurality of stages, in response to determining that a communication connection is not sufficient to provide the required transmission rate for a specific data set of the plurality of the data sets (see Fig. 6 where packet loss is not within allowable limits, i.e. not sufficient communication connection, for a particular data type, i.e. specific data set of the plurality of data sets, 618/616 reduce packet size, [0066], [0064] based on the determined reliability protocols, apply the appropriate protocol for the data type for the current task, i.e. stage), the processor circuitry is further configured to:
divide the specific data set into data packets (see Fig. 6, 616/618 reduce packet size, [0066], [0087] information is segregated into data types and transmitted or outgoing message streams are generated, [0090] packet size is determined based on data type/diagnostic exam and signal is transmitted to specialist unit for display by packet, [0092] channel is determined based on resolution required, i.e. transmission of data by one connection),
a set of communication connections for transmitting data between the medical device and the remote medical expert ([0036] plurality of available communication channels, [0051] connection manager supports by establishing, maintaining, monitoring connections using different communication channels between patient unit and specialist unit, [0090] for each communication channel, the QoS manager specifies requirements for the data including data packet size, desired bit rate, etc., [0093] system tracks data transfers over particular communication channels, [0096] system tracks available communication links, i.e. connections, where a plurality of network connections are possible and thus supported).
However, Dell’Anno may not explicitly disclose the following which is taught by Jensen: determine, based on the response, a support level required from a remote medical expert to perform the use case ([0011] determining the proficiency level of the operator of the medical device and using this to determine level of guidance needed to provide to the user, where inexperienced operators receive a high level of guidance and experienced operators with a history of good results receive less guidance).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining support level needed for the user of a medical device from Jensen with the known system of receiving remote medical specialist assistance from Dell’Anno in order to move medical tests and evaluation to the actual point of care while ensuring the quality of the results or output of the use of the device (Jensen [0003-0004]).
However, Dell’Anno and Jensen may not explicitly disclose the following which is taught by Blumenthal: a plurality of communication connections between the medical device and the remote medical expert (see Fig. 30, [0251] multiple paths, i.e. connections, to communicate packet information from the server (medical device) and client (remote expert), where the paths can be over different networks with different bandwidth, paths include wired connection, satellite, WiFi, cellular network, [0259] additional data paths with different characteristics are included in the communication system where paths chosen are based on data type),
divide the specific data set into a plurality of data packets ([0093] divide the data into packets to send via the connection),
request and establish at least one other communication connection between the medical device and the remote medical expert ([0071] establish communication connections between server and client based on alternative architecture of using plurality of network connections, [0093] based on determining sufficient throughput, establish connection and transmit data through both connections in order to achieve needed/improved throughput by using another communication connection, where previously one connection and now a plurality of connections includes at least one other connection); and transmit the plurality of data packets via the at least one other communication connection with achieving the required transmission rate for the specific data set  ([0093] transmit the data packets across the plurality of connections, [0103] transmit using plurality of connections in order to achieve needed/improved throughput, see also [0183]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a different communication connection or plurality of different communication connections to transmit data packets between end users for achieving faster or improved transmission rate from Blumenthal with the known system of receiving remote medical specialist assistance by transmitting data information through a communication connection from Dell’Anno and Jensen in order to eliminate delays in transferring large data files including low audio and picture quality as well as slow response times (Blumenthal [0006]) which hinder an expert’s ability to provide proper assistance with review of medical data.
As per Claim 2, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Jensen also discloses wherein the user interface is configured to query about a medical experience level of an operator of the medical device ([0008-0009], [0011] receiving identification of operator of medical device and based on user identification determining proficiency of the operator ).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining the experience level of the user of a medical device from Jensen with the known system of receiving remote medical specialist assistance from Dell’Anno in order to move medical tests and evaluation to the actual point of care while ensuring the quality of the results or output of the use of the device (Jensen [0003-0004]).
As per Claim 6, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses wherein the processor circuitry is configured to provide a set of attributes for each communication connection, and request and establish an optimum selection of communication connections for achieving the required transmission rate based on the attribute ([0089] system will transmit the EKG signal over a communication channel with a bit rate that ensures a specified quality, i.e. attribute, of the EKG signal).
As per Claim 7, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses the processor circuitry is a modular communication platform such that a number of hardware modules can be inserted to extend communication connections ([0035] communication unit can be an RF unit which can include additional hardware such as transceivers, amplifiers, filters).
As per Claim 8, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses the processor circuitry configured to receive a navigation signal ([0097] system includes location-determining device, i.e. navigation receiver, such as a GPS, to communication location information to system), and to select the  communication connections according to the received navigation signal ([0097] route the medical information based on the location determined by the location-determining device).
As per Claim 10, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses request a scheduling priority for the data set to be transmitted to the remote medical expert ([0044-0045] subset of data may have a high priority for delivery to specialist, QoS parameters include priority for data type, [0058] QoS parameters can prioritize delivery of data based on data type, type of exam, location, specialist request, etc., [0098] request to prioritize transmission of data type to get a second opinion).
As per Claim 11, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses determine a required transmission time for transmitting the data set, and wherein the processor circuitry is configured to request and establish the communication connections to communication connections to achieve the required transmission rate for the required transmission time ([0041-0042] QofS profiles are customized by data type and scenario to identify parameters for routing data type based on available network resources and particular requirements, [0045] QofS parameters/requirements include response time, throughput, latency, [0095] identify parameters and transmit according to parameters to achieve the requirements).
As per Claim 12, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses securely transmit the data set using encryption and decryption ([0053] manage security of the data connection/transmission by enforcing encryption using encryption/decryption unit).
As per Claim 13, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 1.  Dell’Anno also discloses an imaging device, and wherein the data set comprises imaging data ([0027],[0033] medical devices/sensor units collecting data include MIR system, CT system, x-ray machine which are all imaging devices, data acquisition unit acquires data from sensors or medical devices, where imaging devices collect imaging data, [0100] analysis of medical image data).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dell’Anno (US 2012/0253847 A1), in view of Jensen (US 2016/0300027 A1), in view of Blumenthal (US 2017/0012861 A1), further in view of Wang et al. (US 2010/0085975 A1), hereinafter Wang.
As per Claim 9, Dell’Anno, Jensen and Blumenthal discloses the device of Claim 8.  Dell’Anno also discloses the medical device is configured for determining its position ([0037] location data for the sensor unit is generated by the location-determining device, [0097] location determined using GPS).
Dell’Anno, Jensen and Blumenthal may not explicitly disclose the following which is taught by Wang: the attributes of the communication connections comprise databases specifying local availability of the communication connections ([0029] data storage unit such as a database which maintains information including configuration data of available physical network interfaces and properties, see Fig. 1, [0023] plurality of network interfaces, i.e. communication connections, available), 
wherein the processor circuitry is configured for determining locally available communication connections based on the databases specifying the local availability of communication connections and based on the determined position ([0024] making decision on specific physical network interface to use based on parameters including user context, i.e. location of user device, [0029] where available networks are determined based on connections stored in database), and 
wherein the processor circuitry is configured for requesting and establishing one or more locally available communication connections to achieve the required transmission rate ([0061] network interface manager determines connection based on bandwidth, see Claim 10 communication parameter includes a required bandwidth of available network links and location of the user device).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of connecting to a communication channel based on location of a device from Wang with the known system of transmitting data over a communication channel from a user device to an expert from Dell’Anno and Jensen in order to provide a connection to meet required communication quality, throughput needs, efficiency (Wang [0002]).
Response to Arguments
Applicant’s arguments, see Page 7, “Claim Objections”, filed 03/03/2022 with respect to claim 12 have been fully considered and they are persuasive.  The Objection of 12/03/2021 has been withdrawn.
Applicant’s arguments, see Page 7, “Claim Interpretation”, filed 03/03/2022 with respect to claims 1-2, 4-6, and 8-12 have been fully considered and they are persuasive.  The Interpretation of 12/03/2021 has been withdrawn.
Applicant’s arguments, see Pages 8-11, “Claim Rejections - 35 U.S.C. 101”, filed 03/03/2022 with respect to claims 1-17 have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because they do not recite a mental process because the claimed elements cannot be practically performed in the human mind.  Specifically, Applicant argues that communicating data sets from the medical device to the remote medical expert, and request and establish a communication connection between the medical device and remote medical expert cannot practically be performed in the human mind.  Examiner notes that the argued claim elements are not analyzed as directed to a mental process, but rather to certain methods of organizing human activity.  The steps of communicating information, requesting a communication connection and establishing a communication connection are directed to managing personal interactions and relationships as they involve the interactions between two parties to communicate information back and forth in order to enable a medical expert to provide sufficient support to the user.  The limitations which were concepts previously included in Claims 4 and 5 are similar to the above-mentioned elements of establishing a communication connection and communicating information when a particular condition is met, which are also directed to certain methods of organizing human activity.  Additionally, the step of actually transmitting data from a device to an expert which is  transmitting data which is an additional element that amounts to mere instructions to apply the exception, as per MPEP 2106.05(f).
Applicant argues that the claims integrate the abstract idea into a practical application because the additional elements of the claims provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  Examiner respectfully disagrees.  Different stages of the workflow requiring different datasets with different associated transmission requirements is merely a set of rules under which the transmission data is being facilitated.  Following rules or instructions amounts to certain methods of organizing human activity and thus does not integrate the abstract idea into a practical application. When a required transmission rate is not achieved and thus data sets are divided into data packets is also directed to the abstract idea of certain method of organizing human activity as managing human behavior, i.e. following rules or instructions.  The claim does not include how the data packets are divided, and thus they can be divided in any manner which would not provide a technical improvement. The transmission of the data packets, similar to that discussed above, would be mere instructions to apply the exception because it amounts to use of a computer component for its routine activity, i.e. sending/receiving data. 
Applicant argues that the claims provide significantly more than the abstract idea because the claims provide an inventive concept.  However, Applicant fails to point out what additional elements provide an inventive concept and how or why the additional element is inventive.  Therefore, the 101 rejection is maintained.
Applicant’s arguments, see Pages 11-15, “Claim Rejections - 35 U.S.C. 103”, filed 03/03/2022 with respect to claims 1-17 have been fully considered but they are not persuasive.  However, based on the amendments to the claims, a new grounds of rejection is made in view of Blumenthal.
Applicant argues that Dell’Anno fails to disclose that determining the plurality of different required transmission rates is based on the determined support level.  Examiner respectfully disagrees. Dell’Anno teaches that data is collected from a plurality of medical devices with a plurality of data types [0036] and the QoS profiles indicate determined values for parameters such as bandwidth throughput, packet size, response time, etc. and also include the allowable ranges for each of these parameters. The QoS parameter is characterized, i.e. based, on the urgency level such as emergency/non-emergency [0039-0041].  This results in each profile which is based on support level, i.e. urgency, and indicates the transmission rates required for that profile, where a plurality of profiles are stored.  Therefore, Dell’Anno does teach the argued limitation in combination with Jensen, as per the rejection above.
Applicant argues that Dell’Anno does not teach or disclose determining that a communication connection is not sufficient to provide the required transmission rate for a specific data set as in Claim 1.  Examiner respectfully disagrees.  As per the rejection above, Dell’Anno discloses Fig. 6 where packet loss is not within allowable limits, i.e. not sufficient communication connection, for a particular data type, i.e. specific data set of the plurality of data sets, 618/616 reduce packet size, [0066], [0064] based on the determined reliability protocols, apply the appropriate protocol for the data type for the current task, i.e. stage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sachpazidis, Ilias. "Image and medical data communication protocols for telemedicine and teleradiology." PhD diss., Technische Universität, 2008 teaches a Telemedicine communication protocols including dividing data into packets for transmission and the use of a plurality of communication connections to transmit data to reach required transmission rates based on type of connection and type of interaction required.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626